Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
CLAIMS 1, 6, 8, 13, 15, and 20 are amended. CLAIMS 1-20 are pending and have been examined.

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered.
Drawings Objections: The objection from 12/09/2020 regarding the faint arrowheads of Fig. 7 is withdrawn due to the replacement drawing sheet filed 03/09/2021. 

Specification Objections: Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the replacement specification filed 03/09/2021. The objections from 12/09/2020 have been withdrawn. 

Claim Objections: Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amended claims filed 03/09/2021. The objections from 12/09/2020 have been withdrawn. 

35 U.S.C. 101 Claim Rejection: Applicant’s arguments regarding the 35 U.S.C. 101 claim objections have been fully considered, but they are not persuasive. 
On page 11 of the Remarks, Applicant states, “Assuming, arguendo, that the claims are directed to a judicial exception, Applicants submit that the recited judicial exception is integrated into a practical application of said exception. For example, the instant claims provide "an additional element that 
On page 13, Applicant continues, “Applicants respectfully submit that the claims, as amended, effect a prophylaxis of HIV by identifying drug combinations to which HIV has already developed a mutational resistance and recommending alternative drugs to which HIV has not developed a resistance. In doing so, Applicants practically apply the claims through prophylaxis of a particular disease or medical condition, thereby making the claims patent eligible.”
The steps for determining eligibility for claim 1 under 35 U.S.C. § 101 are as follows. In Step 1, claim 1 is determined to be a method, one of the four statutory categories of eligible subject matter. 
In Step 2A Prong 1, the judicial exceptions are identified: (1) feeding the received patient medical data into a resistance evolution model, wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and resistance of the pathogen to a drug develops randomly at a specified probability; and (2) recommending a therapy based on an output of the resistance evolution model.
In Step 2A Prong 2, two additional elements are identified to be a computer and receiving patient medical data. The computer is recited at a high level of generality (i.e., as a generic computer performing generic computer) such that it amounts no more than mere instructions to apply the exception using a generic computer component under MPEP 2106.05(f). The receiving patient medical data is mere data gathering, an insignificant extra-solution activity under MPEP 2106.05(g). Applicant argues that the additional elements apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition under MPEP 2106.04(d)(2). Claim 1 is directed to receiving data, processing it through a model, and making a recommendation based on the outputs of the model. It is not focused on the direct treatment of a particular disease. For these reasons, the additional elements do not integrate the judicial exception into a practical application.
In Step 2B, the additional elements are evaluated but they do not amount to significantly more than the judicial exception, for the same reasons given in Step 2A Prong 2.

35 U.S.C. 103 Claim Rejection: Applicant’s arguments regarding the 35 U.S.C. 103 claim rejections of claims 1-20 have been fully considered, but they are not persuasive. Examiner agrees with Applicant’s remark on p. 14 that Revell fails to disclose a resistance evolution model that includes functions indicating that 1) any resistance to a drug acquired by the pathogen is perpetual; 2) sensitivity to a drug is preserved if the pathogen is not exposed to the drug; and 3) resistance of the pathogen to a drug develops randomly at a specified probability. 
However, the combination of Revell and Rosen-Zvi discloses a resistance evolution model that includes functions indicating that 1) any resistance to a drug acquired by the pathogen is perpetual; 2) sensitivity to a drug is preserved if the pathogen is not exposed to the drug; and 3) resistance of the pathogen to a drug develops randomly at a specified probability.
Rozen-Zvi discloses an evolution engine on p. 400 section 2 teaches using an evolutionary model approach: “We use the following three approaches: 1. Evolutionary models”. Rosen-Zvi on p. 401 section 2.2 ‘Evolution engine’ sentences 1-2 teaches: “This engine focuses on the development and use of evolutionary features... one major obstacle in HIV-1 treatment is the virus’s escape from drug therapy by developing resistance mutations.”)
Rozen-Zvi also discloses a generative-discriminative engine that includes function indicating that 
1) any resistance to a drug acquired by the pathogen is perpetual; (Rosen-Zvi teaches on p. 401, § 2.2: “Using these trees we can compute the so-called genetic barrier to drug resistance by calculating complete phenotypic resistance to that drug.”)
2) sensitivity to a drug is preserved if the pathogen is not exposed to the drug; and (Rosen-Zvi teaches on p. 402 § 2.3: “It is well known that subsequent use of previously employed and closely related drugs may be inefficient… Root node and all leaves are binary nodes standing for success/failure, existence/not existence of a drug in current therapy, respectively.” The GD (Generative-Discriminative) engine computes a function which accounts for “existence/not existence of a drug in current therapy”. The function indicates if resistance to a drug not yet administered has developed based on a patient’s therapeutic history, since exposure to similar drugs may result in a resistance, or if non-exposure to drugs preserves sensitivity.)
3) resistance of the pathogen to a drug develops randomly at a specified probability. (Rosen-Zvi teaches on p. 401, § 2.2: “Using these trees we can compute the so-called genetic barrier to drug resistance by calculating the probability of the virus not to develop further mutations leading to a complete phenotypic resistance to that drug.”)
The combination of Revell and these components as taught by Rosen-Zvi teach the new limitations of claims 1, 8, and 15. For these reasons, the combination of Revell and Rosen-Zvi in combination with any of Beale, Ghahramani, and Liu teach the new limitations of claims 1, 8, and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical calculation and a mental process without significantly more. The claim recites a method, one of the four categories of eligible subject matter. The claim recites the following limitations:  (1) feeding the received patient medical data into a resistance evolution model, wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and resistance of the pathogen to a drug develops randomly at a specified probability; and (2) recommending a therapy based on an output of the resistance evolution model. 
The limitation of feeding the received patient medical data into a resistance evolution model, as drafted, is a process that, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships. If a claim limitation, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
The limitation of recommending a therapy based on an output of the resistance evolution model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the computer” language, “recommending” in the context of this claim encompasses the user recommending a therapy verbally or in writing. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform each step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The step for receiving patient medical data is a mere data-gathering step cannot provide an inventive concept. The claim is not patent eligible. 

Regarding claim 2, the rejection of claim 1 is incorporated, and further: the claim recites (1) determining a result of the recommended therapy; and (2) refining the resistance evolution model based on the determined result of the recommended therapy. 
The limitation of determining a result of the recommended therapy, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the computer” language, “determining” in the context of this claim encompasses the user (such 
The limitation of refining the resistance evolution model based on the determined result of the recommended therapy, as drafted, is a process that, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships. If a claim limitation, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim recites only one additional element - a computer for determining a result of the recommended therapy and refining the resistance evolution model based on the determined result of the recommended therapy. The computer in each step is recited at a high level of generality (i.e., as a generic computer performing generic computer functions of determining the likely outcome of a recommended therapy and refining the model) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform each step amounts to no more than mere instructions to apply the exception using a generic computer 

Regarding claim 3, the rejection of claim 1 is incorporated, and further: the claim recites (1) defining the resistance evolution model and (2) determining one or more parameters corresponding to the resistance evolution model based on the population data.
The limitation of defining the resistance evolution model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the computer receiving programming,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the computer receiving programming” language, “defining” in the context of this claim encompasses the user writing down a resistance evolution model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
The limitation of determining one or more parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships to solve for the parameters. If a claim limitation, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites three additional elements – the step of receiving programming, the step of retrieving population data, and the computer for performing the steps as recited. The receiving programming is a generic computer 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving programming and using a computer to perform each step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The step of retrieving population data is a mere data-gathering step which cannot provide an inventive concept. The claim is not patent eligible. 

Claims 4 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 recites “one or more stochastic models.” Claim 5 recites the method of claim 4 wherein the one or more stochastic models includes a Factorial Hidden Markov Model. 
The limitations of claims 4 and 5, as drafted, are processes that, under their broadest reasonable interpretation, cover performing the limitations by using mathematical relationships. If a claim limitation, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of the received programming is a generic computer component which cannot provide an inventive concept. The claim is not patent eligible.

Claims 6 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 recites the method of claim 3, wherein determining the one or more parameters of claim 3 is performed via one or more approximate learning methods. Claim 7 recites the method of claim 6, wherein the one or more approximate learning methods include Collapsed Gibbs Sampling. 
The limitations of claims 6 and 7, as drafted, are processes that, under their broadest reasonable interpretation, cover performing the limitations by using mathematical relationships. If a claim limitation, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical calculation and a mental process without significantly more. The claim recites a product, one of the four categories of eligible subject matter. The claim recites the following limitations:  (1) feed the received patient medical data into a resistance evolution model, wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and resistance of the pathogen to a drug develops randomly at a specified probability; and (2) recommend a therapy based on an output of the resistance evolution model. 
The limitation of feeding the received patient medical data into a resistance evolution model, as drafted, is a product that, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships. If a claim limitation, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
The limitation of recommending a therapy based on an output of the resistance evolution model, as drafted, is a product that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “programming instructions to,” nothing in the claim element precludes the limitation from practically being performed in the mind. For example, but for the “the programming instructions to” language, “recommend” in the context of this claim encompasses the user recommending a therapy verbally or in writing. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-readable storage media and program instructions amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The language “to receive patient medical data” is mere data-gathering and cannot provide an inventive concept. The claim is not patent eligible. 

Regarding claim 9, the rejection of claim 8 is incorporated, and further: the claim recites (1) determine a result of the recommended therapy; and (2) refine the resistance evolution model based on the determined result of the recommended therapy. 
The limitation of determining a result of the recommended therapy, as drafted, is a product that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program instructions to,” nothing in the claim element precludes the limitation from practically being performed in the mind. For example, but for the “program instructions to” language, “determine” in the context of this claim 
The limitation of refining the resistance evolution model based on the determined result of the recommended therapy, as drafted, is a product that, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships. If a claim limitation, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim recites two additional element - the two types of program instructions. The instructions are recited at a high level of generality (i.e., as generic computer components performing generic computer functions) such that they amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of program instructions amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible. 

Regarding claim 10, the rejection of claim 8 is incorporated, and further: the claim recites (1) defining the resistance evolution model and (2) determine one or more parameters corresponding to the resistance evolution model based on the population data.
The limitation of defining the resistance evolution model, as drafted, is a product that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program instructions to receive programming,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “program instructions to receive programming” language, “defining” in the context of this claim encompasses the user writing down a resistance evolution model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
The limitation of determining one or more parameters, as drafted, is a product that, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships to solve for the parameters. If a claim limitation, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites 4 additional elements – 3 type of program instructions and the language “retrieve population data”. The program instructions are generic computer components performing generic functions. The language “retrieve population data” is merely gathering data. The program instructions are recited at a high level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements does not integrate the abstract idea into 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional element of mere gathering data cannot provide an inventive concept. The claim is not patent eligible. 

Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recites “one or more stochastic models.” Claim 12 recites the computer program product of claim 11 wherein the one or more stochastic models includes a Factorial Hidden Markov Model. 
The limitations of claims 11 and 12, as drafted, are products that, under their broadest reasonable interpretation, cover performing the limitations by using mathematical relationships. If a claim limitation, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims recite only one additional element - claim 11 recites "the received programming defining the resistance evolution model comprises." The received programming in claim 11 is a generic computer component performing a generic function. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.


Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 recites the computer program product of claim 10, wherein determining the one or more parameters of claim 10 is performed via one or more approximate learning methods. Claim 14 recites the computer program product of claim 13, wherein the one or more approximate learning methods include Collapsed Gibbs Sampling. 
The limitations of claims 13 and 14, as drafted, are products that, under their broadest reasonable interpretation, cover performing the limitations by using mathematical relationships. If a claim limitation, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical calculation and a mental process without significantly more. The claim recites a system, one of the four categories of eligible subject matter. The claim recites the following limitations:  (1) feed the received patient medical data into a resistance evolution model, wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, 
The limitation of feeding the received patient medical data into a resistance evolution model, as drafted, is a system that, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships. If a claim limitation, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
The limitation of recommending a therapy based on an output of the resistance evolution model, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “programming instructions to,” nothing in the claim element precludes the limitation from practically being performed in the mind. For example, but for the “the programming instructions to” language, “recommend” in the context of this claim encompasses the user recommending a therapy verbally or in writing. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The claim recites 6 additional elements – one or more computer processors, one or more computer-readable storage media for storing program instructions, 3 types of program instructions, and the language “to receive patient medical data”. The computer processors, computer-readable storage media, and program instructions are computer components recited at a high level of generality such that they amounts no more than mere instructions to apply the exception using generic computer components. The language “to receive 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer processors, computer-readable storage media and program instructions amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The language “to receive patient medical data” is mere data-gathering and cannot provide an inventive concept. The claim is not patent eligible. 

Regarding claim 16, the rejection of claim 15 is incorporated, and further: the claim recites (1) determine a result of the recommended therapy; and (2) refine the resistance evolution model based on the determined result of the recommended therapy. 
The limitation of determining a result of the recommended therapy, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program instructions to,” nothing in the claim element precludes the limitation from practically being performed in the mind. For example, but for the “program instructions to” language, “determine” in the context of this claim encompasses the user (such as a physician) referencing the outcomes of previous treatments to determine the outcome of a current treatment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application because the claim recites two additional element - the two types of program instructions. The instructions are recited at a high level of generality (i.e., as generic computer components performing generic computer functions) such that they amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of program instructions amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible. 

Regarding claim 17, the rejection of claim 15 is incorporated, and further: the claim recites (1) defining the resistance evolution model and (2) determine one or more parameters corresponding to the resistance evolution model based on the population data.

The limitation of determining one or more parameters, as drafted, is a product that, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships to solve for the parameters. If a claim limitation, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites 4 additional elements – 3 type of program instructions and the language “retrieve population data”. The program instructions are generic computer components performing generic functions. The language “retrieve population data” is merely gathering data. The program instructions are recited at a high level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claims 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 recites “one or more stochastic models.” Claim 19 recites the computer system of claim 18, wherein the one or more stochastic models includes a Factorial Hidden Markov Model. 
The limitations of claims 18 and 19, as drafted, are systems that, under their broadest reasonable interpretation, cover performing the limitations by using mathematical relationships. If a claim limitation, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims recite only one additional element - claim 18 recites "the received programming defining the resistance evolution model comprises." The received programming in claim 18 is a generic computer component performing a generic computer function. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract 

Regarding claim 20, the rejection of claim 17 is incorporated, and further: the claim recites (1) wherein determining the one or more parameters corresponding to the resistance evolution model is performed via one or more approximate learning methods, and (2) wherein the one or more approximate learning methods include Collapsed Gibbs Sampling.
The limitations of claim 20, as drafted, is a system that, under their broadest reasonable interpretation, cover performing the limitations by using mathematical relationships. If a claim limitation, under its broadest reasonable interpretation, covers performing the limitation by using mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8, 10, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “The development of an expert system to predict virological response to HIV therapy as part of an online treatment support tool” (2011) to Revell et al., hereinafter Revell, in view of “Selecting anti-HIV therapies based on a variety of genomic and clinical factors” (2008) to Rosen-Zvi et al., hereinafter Rosen-Zvi, and further in view of “A Review on Antibiotic Resistance: Alarm Bells are Ringing” (June 2017) to Zaman et al., hereinafter Zaman.
Regarding claim 1, Revell teaches: A method for HIV long term therapy decision support, the method comprising: 
a computer receiving patient medical data; (Revell p. 1856 column 2, second full paragraph teaches:  “participating physicians entered baseline data for 114 cases of treatment failure via the interface and then registered their treatment intention based on all the laboratory and clinical information available to them”)
the computer feeding the received patient medical data into a… model… ; and (Revell p. 1856 column 2, second full paragraph continues: “The baseline information was automatically input to the RDI models, which made predictions of response to their intended regimen plus more than 200 potential alternative combinations of antiretroviral drugs”)
the computer recommending a therapy based on an output of the… model (Revell p. 1856 column 2, end of the second full paragraph: “The physician received an automated report listing the five alternative regimens that the models predicted would be most effective… ranked in order of predicted virological response.”)
However, Revell does not explicitly teach: resistance evolution model, wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and resistance of the pathogen to a drug develops randomly at a specified probability; and
But Rosen-Zvi teaches: resistance evolution (Rosen-Zvi on p. 400 section 2 teaches using an evolutionary model approach: “We use the following three approaches: 1. Evolutionary models”. Rosen-Zvi on p. 401 section 2.2 ‘Evolution engine’ sentences 1-2 teaches: “This engine focuses on the development and use of evolutionary features... one major obstacle in HIV-1 treatment is the virus’s escape from drug therapy by developing resistance mutations.”)
wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, (Rosen-Zvi teaches on p. 401, § 2.2: “Using these trees we complete phenotypic resistance to that drug.”)
resistance of the pathogen to a drug develops randomly at a specified probability; and (Rosen-Zvi teaches on p. 401, § 2.2: “Using these trees we can compute the so-called genetic barrier to drug resistance by calculating the probability of the virus not to develop further mutations leading to a complete phenotypic resistance to that drug.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into Revell’s system by presenting information about viral evolution to the underlying statistical learning method, with a motivation to accurately predict the outcome of the of an antiretroviral therapy (Rosen-Zvi p. 401 section 2.2 ‘Evolution engine’, third sentence). 
The combination of Revell and Rosen-Zvi do not explicitly teach: sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and
However, Zaman teaches: sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and (Zaman teaches on p. 2, Origin, ¶ 2: “Antibiotics are usually effective against them [bacteria], but when the microbes become less sensitive or resistant, it requires a higher than the normal concentration of the same drug to have an effect.”)
Zaman is in the same field as the claimed invention, namely drug therapy for pathogens. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Zaman’s system into the combination of Revell and Rosen-Zvi’s system by modeling pathogens to preserve sensitivity towards a drug while not yet exposed, with a motivation to determine an appropriate dose of a drug for treatment. (Zaman p. 2, Origin, ¶ 2)


Regarding claim 3, the combination of Revell, Rosen-Zvi and Zaman teaches: The method of claim 1, wherein the resistance evolution model is generated by: 
Further, Revell teaches: the computer receiving programming defining the…model; (Revell on p. 1859, col. 2, ‘Results’ section, second paragraph, states that 5752 TCEs (treatment change episodes) were selected for the main round of modeling. The first paragraph in the section states models were random forest models.) But Revell does not explicitly teach resistance evolution. However, Rosen-Zvi teaches resistance evolution.
Further, Rosen-Zvi teaches: the computer retrieving population data; and (Rosen-Zvi on p. 399 section 1.2 ‘The EuResist dataset’ states, “The EuResist database comprises records of 18K different patients and 65 K different therapies, of which 3K therapies contain genotype information. The information for the 18K different patients includes demographic data records such as gender, race and age, with the anonymization of patients data carried out before the data is stored in the IDB.” Tables 1 and 2 on p. 401-2 lists features of the database.) 
	the computer determining one or more parameters corresponding to the resistance evolution model based on the population data. (Rosen-Zvi on p. 402, col. 1, para. 1, last sentence: “first, the cost parameter of a linear SVM is optimized by maximizing the AUC (correlation for regression) in a 10-fold cross validation setting”.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into the combination of Revell, Rosen-Zvi, and Zaman’s system by retrieving patient population data with a motivation of training the evolution resistance model, and by optimizing the cost parameter of a linear SVM with a motivation of refining the resistance evolution model. 

Regarding claim 6, the combination of Revell, Rosen-Zvi, and Zaman teaches: The method of claim 3,
Further, Rosen-Zvi teaches: wherein determining the one or more parameters corresponding to the resistance evolution model is performed via one or more approximate learning methods. (Rosen-Zvi on p. 402, col. 1, first paragraph states, “To select the features used in the final engine, a simple feature selection approach based on SVMs was applied”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into the combination of Revell and Rosen-Zvi, and Zaman’s system by using a machine learning method. The motivation is to build an evolutionary resistant model using big data techniques.

Regarding claim 8, Revell teaches: A computer program product for HIV long term therapy decision support, the computer program product comprising: 
one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising: (The implementation of the clinical pilot studies taught by Revell on p. 1856, col. 2, second full paragraph is evidence for one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media.)
program instructions to receive patient medical data; (Revell p. 1856 column 2, second full paragraph teaches:  “participating physicians entered baseline data for 114 cases of treatment failure via the interface and then registered their treatment intention based on all the laboratory and clinical information available to them”)
program instructions to feed the received patient medical data into a… model… ; and (Revell p. 1856 column 2, second full paragraph continues: “The baseline information was automatically input to the RDI models, which made predictions of response to their intended regimen plus more than 200 potential alternative combinations of antiretroviral drugs”)
program instructions to recommend a therapy based on an output of the… model. (Revell p. 1856 column 2, end of the second full paragraph: “The physician received an automated report listing the five alternative regimens that the models predicted would be most effective… ranked in order of predicted virological response.”)
However, Revell does not explicitly teach: resistance evolution
But Rosen-Zvi teaches: resistance evolution (Rosen-Zvi on p. 400 section 2 teaches using an evolutionary model approach: “We use the following three approaches: 1. Evolutionary models”. Rosen-Zvi on p. 401 section 2.2 ‘Evolution engine’ sentences 1-2 teaches: “This engine focuses on the development and use of evolutionary features... one major obstacle in HIV-1 treatment is the virus’s escape from drug therapy by developing resistance mutations.”)
wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, (Rosen-Zvi teaches on p. 401, § 2.2: “Using these trees we can compute the so-called genetic barrier to drug resistance by calculating the probability of the virus not to develop further mutations leading to a complete phenotypic resistance to that drug.”)
resistance of the pathogen to a drug develops randomly at a specified probability; and (Rosen-Zvi teaches on p. 401, § 2.2: “Using these trees we can compute the so-called genetic barrier to drug resistance by calculating the probability of the virus not to develop further mutations leading to a complete phenotypic resistance to that drug.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into Revell’s system by presenting information about viral evolution to the underlying statistical learning 
The combination of Revell and Rosen-Zvi do not explicitly teach: sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and
However, Zaman teaches: sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and (Zaman teaches on p. 2, Origin, ¶ 2: “Antibiotics are usually effective against them [bacteria], but when the microbes become less sensitive or resistant, it requires a higher than the normal concentration of the same drug to have an effect.”)
Zaman is in the same field as the claimed invention, namely drug therapy for pathogens. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Zaman’s system into the combination of Revell and Rosen-Zvi’s system by modeling pathogens to preserve sensitivity towards a drug while not yet exposed, with a motivation to determine an appropriate dose of a drug for treatment. (Zaman p. 2, Origin, ¶ 2)

Regarding claim 10, the combination of Revell, Rosen-Zvi, and Zaman teaches: The computer program product of claim 8, wherein the resistance evolution model is generated by: 
Further, Revell teaches: program instructions to receive programming defining the… model; (Revell on p. 1859, col. 2, ‘Results’ section, second paragraph, states that 5752 TCEs (treatment change episodes) were selected for the main round of modeling. The first paragraph in the section states models were random forest models.). But Revell does not explicitly teach resistance evolution. However, Rosen-Zvi teaches resistance evolution.
Further, Rosen-Zvi teaches: program instructions to retrieve population data; and (Rosen-Zvi on p. 399 section 1.2 ‘The EuResist dataset’ states, “The EuResist database comprises records of 18K different patients and 65 K different therapies, of which 3K therapies contain genotype information. The information for the 18K different patients includes demographic data records such as gender, race and age, with the anonymization of patients data carried out before the data is stored in the IDB.” Tables 1 and 2 on p. 401-2 lists features of the database.) 
program instructions to determine one or more parameters corresponding to the resistance evolution model based on the population data. (Rosen-Zvi on p. 402, col. 1, para. 1, last sentence: “first, the cost parameter of a linear SVM is optimized by maximizing the AUC (correlation for regression) in a 10-fold cross validation setting”.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into the combination of Revell, Rosen-Zvi, and Zaman’s system by retrieving patient population data with a motivation of training the evolution resistance model, and by optimizing the cost parameter of a linear SVM with a motivation of refining the resistance evolution model. 

Regarding claim 13, the combination of Revell, Rosen-Zvi, and Zaman teaches: The computer program product of claim 10, 
Further, Rosen-Zvi teaches: wherein determining the one or more parameters corresponding to the resistance evolution model is performed via one or more approximate learning methods. (Rosen-Zvi on p. 402, col. 1, first paragraph states, “To select the features used in the final engine, a simple feature selection approach based on SVMs was applied”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into the combination of Revell, Rosen-Zvi, and Zaman’s system by using a machine learning method. The motivation is to build an evolutionary resistant model using big data techniques.

Regarding claim 15, Revell teaches: A computer system for HIV long term therapy decision support, the computer system comprising: 
one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising: (The implementation of the clinical pilot studies taught by Revell on p. 1856, col. 2, second full paragraph is evidence for one or more computer processors, one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media.)
program instructions to receive patient medical data; (Revell p. 1856 column 2, second full paragraph teaches:  “participating physicians entered baseline data for 114 cases of treatment failure via the interface and then registered their treatment intention based on all the laboratory and clinical information available to them”)
program instructions to feed the received patient medical data into a… model… ; and (Revell p. 1856 column 2, second full paragraph continues: “The baseline information was automatically input to the RDI models, which made predictions of response to their intended regimen plus more than 200 potential alternative combinations of antiretroviral drugs”)
program instructions to recommend a therapy based on an output of the…  model. (Revell p. 1856 column 2, end of the second full paragraph: “The physician received an automated report listing the five alternative regimens that the models predicted would be most effective… ranked in order of predicted virological response.”)
However, Revell does not explicitly teach: resistance evolution
But Rosen-Zvi teaches: resistance evolution (Rosen-Zvi on p. 400 section 2 teaches using an evolutionary model approach: “We use the following three approaches: 1. Evolutionary models”. Rosen-“This engine focuses on the development and use of evolutionary features... one major obstacle in HIV-1 treatment is the virus’s escape from drug therapy by developing resistance mutations.”)
wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, (Rosen-Zvi teaches on p. 401, § 2.2: “Using these trees we can compute the so-called genetic barrier to drug resistance by calculating the probability of the virus not to develop further mutations leading to a complete phenotypic resistance to that drug.”)
resistance of the pathogen to a drug develops randomly at a specified probability; and (Rosen-Zvi teaches on p. 401, § 2.2: “Using these trees we can compute the so-called genetic barrier to drug resistance by calculating the probability of the virus not to develop further mutations leading to a complete phenotypic resistance to that drug.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into Revell’s system by presenting information about viral evolution to the underlying statistical learning method, with a motivation to accurately predict the outcome of the of an antiretroviral therapy (Rosen-Zvi p. 401 section 2.2 ‘Evolution engine’, third sentence). 
The combination of Revell and Rosen-Zvi do not explicitly teach: sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and
However, Zaman teaches: sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and (Zaman teaches on p. 2, Origin, ¶ 2: “Antibiotics are usually effective against them [bacteria], but when the microbes become less sensitive or resistant, it requires a higher than the normal concentration of the same drug to have an effect.”)
Zaman is in the same field as the claimed invention, namely drug therapy for pathogens. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 

Regarding claim 17, the combination of Revell, Rosen-Zvi, and Zaman teaches: The computer system of claim 15, wherein the resistance evolution model is generated by: 
Further, Revell teaches: program instructions to receive programming defining the… model; (Revell on p. 1859, col. 2, ‘Results’ section, second paragraph, states that 5752 TCEs (treatment change episodes) were selected for the main round of modeling. The first paragraph in the section states models were random forest models.) But Revell does not explicitly teach resistance evolution. However, Rosen-Zvi teaches resistance evolution.
Further, Rosen-Zvi teaches: program instructions to retrieve population data; and (Rosen-Zvi on p. 399 section 1.2 ‘The EuResist dataset’ states, “The EuResist database comprises records of 18K different patients and 65 K different therapies, of which 3K therapies contain genotype information. The information for the 18K different patients includes demographic data records such as gender, race and age, with the anonymization of patients data carried out before the data is stored in the IDB.” Tables 1 and 2 on p. 401-2 lists features of the database.)
program instructions to determine one or more parameters corresponding to the resistance evolution model based on the population data. (Rosen-Zvi on p. 402, col. 1, para. 1, last sentence: “first, the cost parameter of a linear SVM is optimized by maximizing the AUC (correlation for regression) in a 10-fold cross validation setting”.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into the . 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Revell, Rosen-Zvi, and Zaman as applied to claims above, and further in view of U.S. Patent Application No. 2017/0213006 to Beale et al., hereinafter Beale.
Regarding claim 2, the combination of Revell, Rosen-Zvi, and Zaman teaches: The method of claim 1,
Further, Rosen-Zvi teaches: further comprising: the computer determining a result of the recommended therapy; and (Rosen-Zvi on p. 399, section 1.2 teaches that a decision support engine can recommend a therapy for a patient based on the result of a previous therapy.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into the combination of Revell, Rosen-Zvi, and Zaman’s system by recommending therapy.
However, the combination of Revell, Rosen-Zvi and Zaman does not explicitly teach: the computer refining the resistance evolution model based on the determined result of the recommended therapy.
	But Beale teaches: the computer refining the resistance evolution model based on the determined result of the recommended therapy. (Beale in para. [0015] teaches: “The system is continually learning in a recursive manner such that the output of one set of patient experiences are added to the AI system to further refine future patient recommendations with regard to prescribed homework assignments.” In this context, a homework assignment is used as a psychotherapy treatment for mental illness.)


Regarding claim 9, the combination of Revell, Rosen-Zvi, and Zaman teaches: The computer program product of claim 8,
Further, Rosen-Zvi teaches: further comprising: program instructions to determine a result of the recommended therapy; and (Rosen-Zvi on p. 399, section 1.2 teaches that a decision support engine can recommend a therapy for a patient based on the result of a previous therapy.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into the combination of Revell, Rosen-Zvi, and Zaman’s system by recommending therapy.
However, the combination of Revell, Rosen-Zvi, and Zaman does not explicitly teach: program instructions to refine the resistance evolution model based on the determined result of the recommended therapy.
	But Beale teaches: program instructions to refine the resistance evolution model based on the determined result of the recommended therapy. (Beale in para. [0015] teaches: “The system is continually learning in a recursive manner such that the output of one set of patient experiences are added to the AI system to further refine future patient recommendations with regard to prescribed homework assignments.” In this context, a homework assignment is used as a psychotherapy treatment for mental illness.)


Regarding claim 16, the combination of Revell, Rosen-Zvi, and Zaman teaches: The computer system of claim 15,
Further, Rosen-Zvi teaches: further comprising: program instructions to determine a result of the recommended therapy; and (Rosen-Zvi on p. 399, section 1.2 teaches that a decision support engine can recommend a therapy for a patient based on the result of a previous therapy.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into the combination of Revell, Rosen-Zvi, and Zaman’s system by recommending therapy.
However, the combination of Revell, Rosen-Zvi, and Zaman does not explicitly teach: program instructions to refine the resistance evolution model based on the determined result of the recommended therapy.
	But Beale teaches: program instructions to refine the resistance evolution model based on the determined result of the recommended therapy. (Beale in para. [0015] teaches: “The system is continually learning in a recursive manner such that the output of one set of patient experiences are added to the AI system to further refine future patient recommendations with regard to prescribed homework assignments.” In this context, a homework assignment is used as a psychotherapy treatment for mental illness.)
.

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Revell, Rosen-Zvi, and Zaman as applied to claims above, and further in view of “Factorial Hidden Markov Models” (1997) to Ghahramani et al., hereinafter Ghahramani.
Regarding claim 4, the combination of Revell and Rosen-Zvi teaches all of the claimed elements except for wherein the received programming defining the resistance evolution model comprises one or more stochastic models. 
The combination of Revell, Rosen-Zvi, and Zaman teaches using a random-forest model for predictive modeling (Revell on p. 1857, col. 1, ‘Computational model development’ section, first sentence, states, “Random forest models were developed to predict the probability of the follow-up viral load being less than 50 copies/ml, using the TCEs that met all the above criteria.”) 
Ghahramani discloses a stochastic model, particularly a factorial hidden Markov model, for predictive modeling of discrete time series (Ghahramani on p. 265, last sentence of the conclusion, “the factorial HMM representation provides an advantage over traditional HMMs in predictive modeling“.) 
Because both Ghahramani and the combination of Revell, Rosen-Zvi, and Zaman teach the use of predictive models, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted one type of predictive model (a stochastic model, in particular a factorial hidden Markov model) for another (a random forest model) to achieve the predictable result of a more accurate resistance evolution model.

Claim 11 is a computer program product claim corresponding to claim 4. Claim 11 is rejected under the same rationale as claim 4. Further, Revell teaches one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media (The implementation of the clinical pilot studies taught by Revell on p. 1856, col. 2, second full paragraph is evidence for one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media.)
Claim 18 is a computer system claim corresponding to claim 4. Claim 18 is rejected under the same rationale as claim 4. Further, Revell teaches one or more computer processors, one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media (The implementation of the clinical pilot studies taught by Revell on p. 1856, col. 2, second full paragraph is evidence for one or more computer processors, one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media.)

Regarding claims 5, all of the claimed elements are taught by the combination of Revell, Rosen-Zvi, and Zaman, with the substitution of a factorial hidden Markov model for a random forest model. 

Claim 12 is a computer program product claim corresponding to claim 5. Claim 12 is rejected under the same rationale as claim 5.
Claim 19 is a computer program product claim corresponding to claim 5. Claim 19 is rejected under the same rationale as claim 5.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Revell, Rosen-Zvi, and Zaman as applied to claims above, and further in view of “The Collapsed Gibbs Sampler in Bayesian Computations with Applications to a Gene Regulation Problem” (1994) to Liu.
Regarding claims 7, the combination of Revell, Rosen-Zvi, and Zaman teaches all of the claimed elements except for wherein the one or more approximate learning methods include Collapsed Gibbs Sampling. The combination of Revell, Rosen-Zvi, and Zaman teaches using SVM for an approximate learning method. (Rosen-Zvi on p. 402, col. 2, upper paragraph states, “To select the features used in the final engine, a simple feature selection approach based on SVMs was applied.” This is the same SVM for the cost parameter optimization from claim 3.) Liu discloses a collapsed Gibbs sampling technique (Liu on p. 959, col. 2, at the end of the second-to-last paragraph, states, “Hence we can go through                                 
                                    
                                        
                                            z
                                        
                                        
                                            1
                                        
                                    
                                
                            , . . . ,                                 
                                    
                                        
                                            z
                                        
                                        
                                            n
                                        
                                    
                                
                            , updating the corresponding predictive distributions and then drawing from them to finish one iteration of this predictive update version of the Gibbs sampler.”)
Because both the combination of Revell and Rosen-Zvi and Liu teach the use approximate learning methods, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted one type of approximate learning methods (collapsed Gibbs sampler) for another (SVM) to achieve the predictable result of a more efficient learning method.

Claim 14 is a computer program product claim corresponding to claim 7. Claim 14 is rejected under the same rationale as claim 7. Further, Revell teaches one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media (The implementation of the clinical pilot studies taught by Revell on p. 1856, col. 2, second full paragraph is 

Claim 20 is a computer system claim corresponding to claim 7. Claim 20 is rejected under the same rationale as claim 7. Further, Revell teaches one or more computer processors, one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media (The implementation of the clinical pilot studies taught by Revell on p. 1856, col. 2, second full paragraph is evidence for one or more computer processors, one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHER H. JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122